DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received January 29, 2021 (“Amendment”) has been entered.
Response to Arguments
Applicant’s arguments filed January 29, 2021, with respect to the rejection(s) of claim(s) 1-27 under 35 U.S.C. 102/103 being unpatentable over WO2017154258A1 (Fukuyama) (English equivalent US20190088959) further in view of US2016/0233534A1 (Leah) and US20110305976A1 (Tanahashi) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “the electrodes so that the electrodes sandwich the solid electrolyte layer therebetween,” it is unclear which electrodes the claim is referring to. The rejection can be overcome by amending the claim to recite, “a cathode and an anode sandwich the solid electrolyte layer…; or a first electrode and a second electrode.”
Claim 1 recites the limitation "the electrodes" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites, “the applying the first voltage of the first polarity includes bonding the solid electrolyte layer and one of the electrodes which serves as an anode when the first voltage of the first polarity is applied, and 
the applying of the second voltage of the second polarity includes bonding the solid electrolyte layer and the other of the electrodes which serves as an anode when the second voltage of the second polarity is applied. Claim 28 is unclear as it does not define which electrode the claim is referring to. The rejection can be overcome by amending the claim to read, “the first electrode and the second electrode or the anode and the cathode.”
Each of claims 2-28 depend from claim 1 and fail to remedy this 35 USC § 112 (b) deficiency. Claims 2-28 are accordingly indefinite by their dependence from indefinite parent claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 7-8, 19, and 26-28 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by JP2008098152A (Adachi), as evidenced by https://www.collinsdictionary.com/us/dictionary/english/dielectric-heating (Collins Dictionary).

Regarding claim 1, Adachi teaches a manufacturing method of a membrane/electrode assembly for joining an electrolyte membrane containing water to an electrode, by pressing, an air permeable material is arranged at a space to a pressing plate on at least either of electrode and electrolyte membrane in pressing [abs]. Adachi teaches a method for bonding a solid electrolyte layer and electrodes for a fuel cell, comprising: laminating the solid electrolyte layer [0013; i.e. pressing] and the electrodes [Fig. 8; 0027] so that the electrodes sandwich the solid electrolyte layer therebetween
 applying a first voltage of a first polarity between the electrodes sandwiching the solid electrolyte layer [0050]; and applying a second voltage of a second polarity that is the reverse of the first polarity between the electrodes sandwiching the solid electrolyte layer [0050]. Here, Adachi teaches a high frequency dielectric heating method [0050], which corresponds to the first voltage of the first polarity and a second voltage of second polarity. Adachi further teaches that the a heating press is used as one method for joining an electrolyte membrane and an electrode [0026].
Additionally, applicant is referred to the below link to further understand the Examiner’s interpretation of the dielectric heating taught by Adachi: 
Collins Dictionary defines the dielectric heating to be “alternating electric field used in bonding.” Thus reads on the first and second voltage of the opposite polarity that is the reverse of the first polarity. 


Regarding claim 2, Adachi teaches each of the electrodes has a support and an electrode layer on the support [0019, 0022; i.e catalyst layer].
Regarding claim 3, Adachi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 2 and teaches support has a perforated metal [0034-0039; corresponding to the catalyst layer easily permeates].

Regarding claim 4, Adachi teaches support has the perforated metal only on a portion at which the electrode layer contact the solid electrolyte layer [Fig. 1]. Depicted below:

    PNG
    media_image1.png
    349
    534
    media_image1.png
    Greyscale

Regarding claim 5, Adachi teaches support has stainless steel [0040].
Regarding claim 7, Adachi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 3. Adachi teaches a porous material functioning as a fuel electrode, and a porous material functioning as an air electrode [0004, 0016, 0019]; as noted above in claim 3 teaches the perforated material. Thus, it wwould be a reasonable assumption that the porous material functioning as a fuel electrode is filled in openings of the perforated metal of one of the electrodes, and a porous material functioning as 

Regarding claim 8, Adachi teaches the laminating of the solid electrolyte layer and the electrodes includes laminating a plurality of solid electrolyte layers [Fig. 1] and a plurality of pairs of electrodes [Fig. 1; 0013, 0027, 0050] to form a plurality of laminates each including one pair of the electrodes sandwiching one of the solid electrolyte layers.
Regarding claim 19, Adachi is relied upon in regards the method for bonding a solid electrolyte layer and electrodes according to claim 8.  Adachi teaches wherein adjacent ones of the electrodes disposed between adjacent ones of the laminates are bonded to each other at peripheral edge parts [illustrated in Fig. 8].
Regarding claim 26, Adachi is relied upon in regards to a method for manufacturing a fuel cell comprising: bonding one or more solid electrolyte layers and a plurality of electrodes [Fig. 1; please refer to the rejection of claim 1] using the method for bonding a solid electrolyte layer and electrodes according to claim 1.
Regarding claim 27, Adachi is relied upon in regards a fuel cell manufactured using the method for manufacturing a fuel cell according to claim 26 [full disclosure].
Regarding claim 28, Adachi teaches the applying the first voltage of the first polarity includes bonding the solid electrolyte layer and one of the electrodes which serves as an anode when the first voltage of the first polarity is applied, and the applying of the second voltage of the second polarity includes bonding the solid electrolyte layer and the other of the electrodes which serves as an anode when the second voltage of the second polarity is applied [please refer to the rejection of claim 1].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008098152A (Adachi). 



Regarding claim 9, Adachi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to of claim 8. Adachi teaches the electrode layer [ 
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 10, Adachi is relied upon in regards to a method for bonding a solid electrolyte layer and electrodes according to claim 9. Adachi is silent in regards to the orientation of the rectangular waves of the cross section shapes of the electrodes are parallel to each other. Here, the difference in the orientation of the electrodes of Adachi is merely the form of the electrode having diagonal lines that are diagonally parallel to each other. Accordingly, modifying the electrode to comprise  a rectangular wave in a parallel direction would have been obvious, would have been a mere change in form, and would have provided a predictable result- a flow path of oxidant gas or fuel gas is formed between the solid electrolyte later and the electrode.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 11, Adachi is relied upon in regards to a method for bonding a solid electrolyte layer and electrodes according to claim 10. Adachi is silent in regards to that the phases of the rectangular waves of the cross section shapes of the electrodes are matched to each other. Here, the difference in the orientation of the electrodes of Adachi is merely the form of the electrode having diagonal lines that are diagonally parallel to each other. Accordingly, modifying the electrode to comprise  a rectangular wave that are matched to each other would 
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 12, Adachi is relied upon in regards to a method for bonding a solid electrolyte layer and electrodes according to claim 10. Adachi is silent in regards to 
the phases of the rectangular waves of the cross section shapes of the electrodes are the reverse to each other. Here, the difference in the orientation of the electrodes of Adachi is merely the form of the electrode having diagonal lines that are diagonally parallel to each other. Accordingly, modifying the electrode to comprise a rectangular wave that are the reverse to each other would have been obvious, would have been a mere change in form, and would have provided a predictable result- having a structure such that the fuel gas paths are placed directly above the oxidant gas paths and the oxygen ions generated in the air electrode move to the fuel gas path thus can react with the fuel gas.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 13, Adachi is relied upon in regards to a method for bonding a solid electrolyte layer and electrodes according to claim 9. Adachi is silent in regards to the
orientation of the rectangular waves of the cross section shapes of the electrodes cross each other. Here, the difference in the orientation of the electrodes of Adachi is merely the form of the electrode having diagonal lines that are diagonally parallel to each other. Accordingly, modifying the electrode to comprise  a rectangular wave that cross each other would have been obvious, would have been a mere change in form, and would have provided a predictable result- to place the respective gas ports in separate locations rather than condensed at one location.
In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 14, Adachi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 8. Adachi teaches wherein
the laminating of the solid electrolyte layer and the electrodes includes a separator [Fig. 1; 0004] so that one of the separators is disposed between adjacent ones of the laminates. Although Fig. 1 does not illustrate a plurality of separators, a duplication of parts has no patentable significance unless a new and unexpected result is produced.  Further, it would have been obvious to use a plurality of separators and electrodes as it is part of a known structure for a fuel cell stack.  
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Adachi is silent with respect to the cross section shape of each separator is a triangular wave shape. Here, the difference in the orientation of the separators of Adachi is merely the form of the separator having cross section shape of each separator is a triangular wave. Accordingly, modifying the separator to comprise  a cross section shape of each separator is a triangular wave would have been obvious, would have been a mere change in form, and would have provided a predictable result- to place the respective gas ports in separate locations rather than condensed at one location.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 15, Adachi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 14.  Adachi teaches separators sandwiching one of the laminates however is silent with having an orientation of the triangular waves, and does not illustrate arranging the separators such that for opposing ones of the separators 
Although Fig. 1 does not illustrate the orientation of the triangular waves of the cross section shapes of the separators are parallel to each other, it can be a reasonable assumption that the separators would be parallel to each other as this would be part of a known structure of the fuel cell stack. A duplication of parts has no patentable significance unless a new and unexpected result is produced.  Further, it would have been obvious to a place the separators parallel to each other, as it would have been a mere change in form, and would have provided a predictable result- enable easy access to the oxidant gas flow paths and the fuel gas flow path to be alternately partitioned in the horizontal direction and match according to the circumstances of the layout of the gas pipe placement.
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 16, Adachi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 15. Adachi is silent in regards to wherein the providing of the separators includes arranging the separators such that the phases of the triangular waves are matched to each other. Here, the difference in the orientation of the separators of Adachi is merely the form of the separators having a triangular wave that are parallel to each other. Accordingly, modifying the separator to comprise  a the separators such that the phases of the triangular waves are matched to each other would have been obvious, would have been a mere change in form, and would have provided a predictable result- enable the oxidant gas flow paths and the fuel gas flow path to be alternately partitioned in the horizontal direction.
In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 17, Adachi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 15. Adachi is silent in regards to wherein the providing of the separators includes arranging the separators such that the phases of the triangular waves are the reverse to each other. Here, the difference in the orientation of the separators of Adachi is merely the form of the separators having a triangular wave that are parallel to each other. Accordingly, modifying the separator to comprise  a the separators such that the phases of the triangular waves are reverse to each other would have been obvious, would have been a mere change in form, and would have provided a predictable result- enable the oxidant gas flow paths and the fuel gas flow path to be alternately partitioned in the horizontal direction.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
                                                                                                                                                                                                                                                                                                                                            
Regarding claim 18, Adachi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 14. Adachi is silent in regards to wherein the providing of the separators includes arranging the separators such that for opposing one of the separators sandwiching one of the laminates, orientation of the triangular waves of the cross section shapes of the separators cross each other. Here, the difference in the orientation of the separators of Adachi is merely the form of the separators having a triangular wave that are parallel to each other. Accordingly, modifying the separator to comprise  the separators that cross each other would have been obvious, would have been a mere change in form, and would have provided a predictable result- provide a structure that is suitable in the layout of the gas pipe placement.
In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable JP2008098152A (Adachi) in further view of  WO2017154258A1 (Fukuyama) (English equivalent US20190088959). 

Regarding claim 6, Adachi is silent in regards to the electode layer has amorphous silicon or nickel. Fukuyama teaches a method for manufacturing a fuel cell stack [abs].
Fukuyama teaches the electrode layer has amorphous silicon or nickel [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell taught by Adachi to further make the electrode from nickel. One would have a reasonable expectation of success to use nickel as it is a known metal that is used in electrodes in the art of fuel cells. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008098152A (Adachi) and further in view of US20110305976A1 (Tanahashi)

Regarding claim 20, Adachi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 19.  Adachi is silent in regards to

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel cell method taught by Adachi to further include the circulation ports taught by Tanahashi. The motivation for doing so would have been to allow to provide the structural elements of the fuel cell, thus the fuel cell can be manufactured conveniently and efficiently [0024].

Regarding claim 21, Adachi in view of Tanahashi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 20. Adachi teaches a plurality of separators, however is silent with regard to the plurality of separators each having a top surface, a bottom surface, and a side surface, with each of the separators defining have two through holes passing through the top surface and the bottom surface, and an opening provided on the side surface in communication with one of the two through holes, and two of the separators between adjacent ones of the laminates such that the gas circulation ports adjacent in the laminating direction of the laminates are in communication with each other via the through holes of the separators and that the openings of the separators face each other, and the separators adjacent in the laminating direction of the laminate are placed such that the separators are vertically inverted to each other.
Tanahashi teaches the plurality of separators each having a top surface, a bottom surface, and a side surface [0059, Fig. 4], with each of the separators defining have two through holes [0064] passing through the top surface and the bottom surface [illustrated in Fig. 3], and an opening provided on the side surface in communication with one of the two through holes, and two of the separators between adjacent ones of the laminates such that the gas circulation ports adjacent in the laminating direction of the laminates are in communication with each other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel cell method taught by Adachi to further include the separators and the circulation ports taught by Tanahashi. The motivation for doing so would have been to allow the separator and the gas ports allow the structural elements be positioned easily and misalignment of the structural elements can be suppressed, thus the fuel cell can be manufactured conveniently and efficiently [0024].
Adachi in view of Tanahashi are silent in regards to the separators adjacent in the laminating direction of the laminate are placed such that the separators are vertically inverted to each other. However, the difference in the orientation of the separators of Adachi in view of Tanahashi is merely the form of the separators having a triangular wave that are parallel to each other. Accordingly, modifying the separator to comprise  a the separators such that the phases of the triangular waves are reverse to each other would have been obvious, would have been a mere change in form, and would have provided a predictable result- enable the oxidant gas flow paths and the fuel gas flow path to be alternately partitioned in the horizontal direction.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Regarding claim 22, Adachi in view of Tanahashi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to manufacturing a claim 21. Adachi is silent with regard to the plurality of gaskets each top surface and a bottom surface, with each of the gaskets defining through holes that pass through the top surface and the bottom surface, and arranging the gaskets between the electrodes sandwiching the solid 
Tanahashi teaches a plurality of gaskets [0023, 0059] each top surface and a bottom surface [0066], with each of the gaskets defining through holes that pass through the top surface and the bottom surface [Fig. 3], and the gaskets between the electrodes sandwiching the solid electrolyte layer such that the gas circulation ports adjacent in the laminating direction are in communication with each other via the through holes of the gaskets [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel cell method taught by Adachi to further include the gaskets and the circulation ports taught by Tanahashi. The motivation for doing so would have been to suppress the leakage of gas from the end side of one of the gas diffusion layers to the end side of the other gas diffusion layer [0031-0032].
Regarding claim 23, Adachi in view of Tanahashi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 22.  Adachi is silent in regards to wherein at least one of each of the electrodes and each of the gaskets has a part that suppresses expansion of the through holes of the gasket. Tanahashi teaches least one of each of the electrodes and each of the gaskets has a part that suppresses expansion of the through holes of the gasket [0032, 0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel cell method taught by Adachi to further include the part that suppresses the expansion of the gasket taught by Tanahashi. The motivation for doing so would have been to allow the fuel cell to operate stably over a long period of time [0083].
Regarding claim 24, Adachi in view of Tanahashi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 22. Adachi is silent in regards to having four gas introduction pipes each having a top surface, a bottom surface, an outer surface, and an inner surface, and having a plurality of openings that pass 

    PNG
    media_image2.png
    647
    653
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    683
    545
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel cell taught by Adachi and further include the configuration of the gas ports, separator and the gasket as taught by Tanahashi.
The motivation for doing so would have been to prevent gas leakage, gas mixing and having a high durable fuel cell [0004, 0017].
 
Regarding claim 25, Adachi in view of Tanahashi is relied upon in regards to the method for bonding a solid electrolyte layer and electrodes according to claim 24. Adachi is silent in regards to the method further comprising sandwiching and fixing the plurality of laminates using two end plates. Tanahashi teaches the fuel cell having two end plates [Fig. 1 #13 and 14 0057, 0079]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel cell method of Adachi to further incorporate the end plates taught by Tanahashi. The motivation for doing so would have to enable the fuel cell to be stacked easily by fastening them thru the end plates [0039].


Claims 1-2, 6, 8-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2005268039A (Yano) and further in view of JP2009046329A (Kushibiki) 


Regarding claim 1, Yano teaches a fuel cell [abs]. Yano teaches a laminated structure for a solid electrolyte layer and electrodes for a fuel cell [0027], comprising: 
laminating the solid electrolyte layer and the electrodes so that the electrodes sandwich the solid electrolyte layer therebetween [0027, 0031];  Yano further teaches a fuel cell configured by arranging a plurality of planar fuel cells in a plane, and has a first polarity set on the surface side of each fuel cell. In order to connect two adjacent fuel cells to the first electrode take-out portion [i.e. the claimed first polarity] having the second electrode attachment portion [i.e the claimed second polarity that is the reverse] having the second polarity opposite to the first polarity set on the back surface side of each fuel cell [0006]. Yano is silent with regard to the first and second voltages that is applied between the electrodes sandwiching the solid electrolyte layer. 
Kushibiki teaches a method for manufacturing a fuel cell stack [abs]. Kushibiki teaches a pulsed voltage type of mechanism for bonding the electrodes and the electrolyte layer [0094].  Kushibiki teaches applying a pressure to the pressing electrode while applying an alternating pulse voltage of the pressing electrode [0094], use the pulsed voltage to combine the electrodes and the electrolyte layer. Therefore, the combination of Yano in view of Kushibiki teach the lamination of the solid electrolyte layer that is sandwiched between the electrodes and applying the first voltage of a first polarity between the electrodes sandwiching the solid electrolyte layer and applying a second voltage of a second polarity that is the reverse of the first polarity between the electrodes sandwiching the solid electrolyte layer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yano to further incorporate the alternating pulsed 
Here, the Examiner’s position is since Yano teaches the an electrode of the first polarity and another electrode having the opposite or reverse of the first electrode’s polarity, it would have been obvious to modify Yano to incorporate the alternating pulsed voltage technique to each side of the electrodes, which read on the claimed “applying a first voltage of a first polarity between the electrodes sandwiching the solid electrolyte layer; and applying a second voltage of a second polarity that is the reverse of the first polarity between the electrodes sandwiching the solid electrolyte layer” that results in the bonding of the electrodes and solid electrolyte layer. When a voltage is applied to each side (i.e the electrode of the first polarity and an electrode of the second polarity), the pulsed voltage technique is further applied and would be a voltage of a first polarity when the voltage is applied to the electrode of the first polarity and a second voltage that is the reverse of the first polarity when the voltage is applied to the electrode of the second polarity. 



Regarding claim 2, modified Yano teaches the method of bonding of claim 1.  Yano teaches each of the electrodes [0021; Fig. 2 #2 and #3] has a support and an electrode layer on the support [i.e. the catalyst layer on each of the surfaces of 2b and 3b, 0021-0022].
Regarding claim 6, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 2, wherein the electrode layer has nickel [0029].

Regarding claim 8, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 1, wherein the laminating of the solid electrolyte layer and the electrodes includes laminating a plurality of solid electrolyte layers and a plurality of 
Regarding claim 9, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 8, Yano teaches the electrode layer [ illustrated in Fig. 2; #2 and #3]. However, is silent in regards to the cross section shape of each of the electrodes is a rectangular wave. Here, the difference in the electrode of Yano is merely the shape of the electrode having diagonal lines instead of a rectangular wave. Accordingly, modifying the electrode to comprise  a rectangular wave would have been obvious, would have been a mere change in shape, and would have provided a predictable result- a flow path of oxidant gas or fuel gas is formed between the solid electrolyte later and the electrode.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 10, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 9. Yano is silent in regards to the orientation of the rectangular waves of the cross section shapes of the electrodes are parallel to each other. Here, the difference in the orientation of the electrodes of Yano is merely the form of the electrode having diagonal lines that are diagonally parallel to each other. Accordingly, modifying the electrode to comprise  a rectangular wave in a parallel direction would have been obvious, would have been a mere change in form, and would have provided a predictable result- a flow path of oxidant gas or fuel gas is formed between the solid electrolyte later and the electrode.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 11, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 10. Yano is silent in regards to that the phases of the 
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 12, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 10. Yano is silent in regards to 
the phases of the rectangular waves of the cross section shapes of the electrodes are the reverse to each other. Here, the difference in the orientation of the electrodes of Yano is merely the form of the electrode having diagonal lines that are diagonally parallel to each other. Accordingly, modifying the electrode to comprise a rectangular wave that are the reverse to each other would have been obvious, would have been a mere change in form, and would have provided a predictable result- having a structure such that the fuel gas paths are placed directly above the oxidant gas paths and the oxygen ions generated in the air electrode move to the fuel gas path thus can react with the fuel gas.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 13, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 9. Yano is silent in regards to the
orientation of the rectangular waves of the cross section shapes of the electrodes cross each other. Here, the difference in the orientation of the electrodes of Yano is merely the form of the electrode having diagonal lines that are diagonally parallel to each other. Accordingly, modifying 
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 14, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 8.  Yano teaches wherein
the laminating of the solid electrolyte layer and the electrodes includes a separator [Fig. 2; 0002] so that one of the separators is disposed between adjacent ones of the laminates. Although Fig. 2 does not illustrate a plurality of separators, a duplication of parts has no patentable significance unless a new and unexpected result is produced.  Further, it would have been obvious to use a plurality of separators and electrodes as it is part of a known structure for a fuel cell stack.  
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Yano is silent with respect to the cross section shape of each separator is a triangular wave shape. Here, the difference in the orientation of the separators of Yano is merely the form of the separator having cross section shape of each separator is a triangular wave. Accordingly, modifying the separator to comprise  a cross section shape of each separator is a triangular wave would have been obvious, would have been a mere change in form, and would have provided a predictable result- to place the respective gas ports in separate locations rather than condensed at one location.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 15, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 14. Yano teaches separators sandwiching one of the laminates [fig. 2] however is silent with having an orientation of the triangular waves, and does not illustrate arranging the separators such that for opposing ones of the separators sandwiching one of the laminates, orientation of the triangular waves of the cross section shapes of the separators are parallel to each other. 
Although Fig. 2 does not illustrate the orientation of the triangular waves of the cross section shapes of the separators are parallel to each other, it can be a reasonable assumption that the separators would be parallel to each other as this would be part of a known structure of the fuel cell stack. A duplication of parts has no patentable significance unless a new and unexpected result is produced.  Further, it would have been obvious to a place the separators parallel to each other, as it would have been a mere change in form, and would have provided a predictable result- enable easy access to the oxidant gas flow paths and the fuel gas flow path to be alternately partitioned in the horizontal direction and match according to the circumstances of the layout of the gas pipe placement.
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 16, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 15. Yano is silent in regards to wherein the providing of the separators includes arranging the separators such that the phases of the triangular waves are matched to each other. Here, the difference in the orientation of the separators of Yano is merely the form of the separators having a triangular wave that are parallel to each other. Accordingly, modifying the separator to comprise a the separators such that the phases of the triangular waves are matched to each other would have been obvious, would have been a mere 
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Regarding claim 17, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 15. Yano is silent in regards to wherein the providing of the separators includes arranging the separators such that the phases of the triangular waves are the reverse to each other. Here, the difference in the orientation of the separators of Yano is merely the form of the separators having a triangular wave that are parallel to each other. Accordingly, modifying the separator to comprise  a the separators such that the phases of the triangular waves are reverse to each other would have been obvious, would have been a mere change in form, and would have provided a predictable result- enable the oxidant gas flow paths and the fuel gas flow path to be alternately partitioned in the horizontal direction.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 18, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 14. Yano is silent in regards to wherein the providing of the separators includes arranging the separators such that for opposing one of the separators sandwiching one of the laminates, orientation of the triangular waves of the cross section shapes of the separators cross each other. Here, the difference in the orientation of the separators of Yano is merely the form of the separators having a triangular wave that are parallel to each other. Accordingly, modifying the separator to comprise  the separators that cross each other would have been obvious, would have been a mere change in form, and would 
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 19, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 8, and in Fig 2 depicts wherein adjacent ones of the electrodes disposed between adjacent ones of the laminates are bonded to each other at peripheral edge parts.
Regarding claim 20, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 19. Yano teaches that the plates (i.e. electrodes are provided with an inlet and an outlet; 0014, 0028], this teaches the claimed the electrodes have four gas circulation ports.
Regarding claim 21, Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 20, further comprising, 
the laminating of the solid electrolyte layer and the electrodes includes arranging two of the separators between adjacent ones of the laminates such that the gas circulation ports adjacent in the laminating direction of the laminates are in communication with each other via the through holes of the separators and that the openings of the separators face each other, and the separators adjacent in the laminating direction of the laminate are placed such that the separators are vertically inverted to each other [0028, 0032, 0036].
In regards to the claimed- providing a plurality of separators each having a top surface, a bottom surface, and a side surface, with each of the separators defining two through holes passing through the top surface and the bottom surface, and an opening provided on the side surface in communication with one of the two through holes. As noted above in claim 14, Yano teaches the separators, please refer to the rejection in regards to the plurality of separators, however does not explicitly teach each of the separators defining two through holes passing through the 

Regarding claim 22, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 21, further comprising 
Yano teaches a gasket [0002]; in regards to the claimed providing a plurality of gaskets each having a top surface and a bottom surface, with each of the gaskets defining through holes that pass through the top surface and the bottom surface, although Yano does not teach a plurality of gaskets, a duplication of parts has no patentable significance unless a new and unexpected result is produced.  Further, it would have been obvious to use a plurality of gaskets as it is part of a known structure for a fuel cell stack.  
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Also, it is a reasonable expectation that a gasket would have a top surface and a bottom surface with a through hole as this is a common feature of a gasket in the fuel cell art.
prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 23, modied Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 22, wherein at least one of each of the electrodes and each of the gaskets has a part that suppresses expansion of the through holes of the gasket [0028; a groove is provided in the plates that balances the flow path density and the flow path length]. Although Yano does not explicitly disclose that these grooves are in the gaskets, it is a reasonable interpretation that the grooves would also would have a similar or identical feature, as the gasket is part of the fuel cell assembly would provide the benefit Yano teaches of balancing the flow path density and length.
Regarding claim 24, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 22, Yano teaches the - four gas introduction pipes each having a top surface, a bottom surface, an outer surface, and an inner surface, and having a plurality of openings that pass through the outer surface and the inner surface, where with two and the other two of the four gas introduction pipes, positions of the plurality of openings are different with respect to an axial direction of each of the gas introduction pipes, and 

Regarding claim 25, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 24, and Yano further teaches the fuel cell sandwiching and fixing the plurality of laminates using two end plates [0029-0030-0031, metal plates].
Regarding claim 26, modified Yano teaches a method for manufacturing a fuel cell comprising: bonding one or more solid electrolyte layers and a plurality of electrodes using the method for bonding a solid electrolyte layer and electrodes according to claim 1 [please refer to the rejection in claim 1].
Regarding claim 27, modified Yano teaches  a fuel cell manufactured using the method for manufacturing a fuel cell according to claim 26.
Regarding claim 28, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 1, wherein 
the applying the first voltage of the first polarity includes bonding the solid electrolyte layer and one of the electrodes which serves as an anode when the first voltage of the first polarity is applied, and 
the applying of the second voltage of the second polarity includes bonding the solid electrolyte layer and the other of the electrodes which serves as an anode when the second voltage of the second polarity is applied [please refer to the rejection of claim 1]

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2005268039A (Yano) and further in view of JP2009046329A (Kushibiki) and in further in view of US2016/0233534A1 (Leah).


Regarding claim 3, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 2, and Yano teaches wherein the support has a metal [0025]. Yano is silent in regards to the metal being perforated. Leah teaches an electrolyte forming process for a metal supported solid oxide fuel cell [abs]. Leah teaches support has a perforated metal [0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel cell method of Yano and further us the support to have a perforated metal as taught by Leah. The motivation for doing so allowing gas access to the anode and reducing the stress with the heating/cooling cycles [0049].
Regarding claim 4, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 3. Yano teaches wherein metal only on a portion at which the electrode layer contact the solid electrolyte layer [0022; Yano discloses that the catalyst is applied to one side of the electrode substrate that faces the solid polymer electrolyte membrane]. Leah teaches support has the perforated metal only on a portion at which the electrode layer contact the solid electrolyte layer [0036 Fig. 1 and Fig. 2],

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yano to further incorporate the support having the perforated metal only on a portion at which the electrode layer contact the solid electrolyte layer, as taught by Leah. The motivation for doing so allowing gas access to the anode and reducing the stress with the heating/cooling cycles [0049]
Regarding claim 5, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 2, however is silent with regards to wherein the support has stainless steel. Leah teaches support has stainless steel [0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 7, as noted above, modified Yano teaches the method for bonding a solid electrolyte layer and electrodes according to claim 3 and the porous material however is silent with respect to the a porous material functioning as a fuel electrode is filled in openings of the perforated metal of one of the electrodes, and a porous material functioning as an air electrode is filled in openings of the perforated metal of the other one of the electrodes. Leah teaches a porous material functioning as a fuel electrode is filled in openings of the perforated metal of one of the electrodes, and a porous material functioning as an air electrode is filled in openings of the perforated metal of the other one of the electrodes [Fig. 1 and Fig. 2 para 0036-0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yano and further incorporate the porous material of the electrode as taught by Leah.
The motivation for doing so would have been to allow fuel access to the electrode as its structural support.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729     

 /ULA C RUDDOCK/ Supervisory Patent Examiner, Art Unit 1729